department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date se t eo ra g date date uil index legend m n p q b dear ------------------ this responds to a letter from the authorized representatives of m and p who request rulings under sec_501 and sec_4976 of the internal_revenue_code on behalf of m and p facts m a b sponsors a collectively-bargained disability plan n n benefits are paid from p p is a voluntary employees’ beneficiary association which is recognized exempt from federal income_taxation as an organization described in sec_501 of the code presently n pays temporary disability td benefits pincite of pre-disability earnings to eligible employees td benefits begin upon expiration of employer-funded sick_pay sick_pay benefits and end after weeks of disability when a disabled_employee may qualify for long- term disability ltd benefits pincite of pre-disability earnings in addition to disability benefits n provides monthly survivor income benefits to family members of deceased covered employees and former employees sick_pay is a payroll practice funded by m from its general assets and is paid pincite of pre- disability earnings the duration of sick_pay varies with the employee’s years_of_service due to changes in m’s competitive environment and financial circumstances m intends to seek q’s approval to eliminate sick_pay and to amend n’s disability benefit arrangements q is a union that represents employees of m that are eligible for sick_pay and n benefits subject_to q’s approval m contemplates no longer providing sick_pay instead n will be amended so that sickness and disability benefits under n begin sooner while the specific terms of the amended n are subject_to the collective bargaining process the amended n benefit structure is expected to pay sickness and disability benefits pincite of pre-disability earnings for a set number of hours after which benefits will be reduced to a lower level eg and then to for the remainder of the 26-week period at the end of weeks ltd benefits may begin additional qualifying benefits as agreed to by q may also be paid from n and p rulings requested m and p request the following rulings contingent on q’s approval of the changes to n and p the use of p’s assets to pay expanded collectively-bargained benefit obligations for disability and sick_pay benefits and other permissible benefits under an amended n will not adversely affect p’s tax exempt status under sec_501 of the code and will not be considered prohibited private_inurement to m the use of p’s assets to pay expanded collectively-bargained benefit obligations for disability and sick_pay benefits and other permissible benefits under an amended n will not be a prohibited reversion that is subject_to the excise_tax under sec_4976 of the code law sec_501 of the code exempts organizations described in sec_501 from federal income_taxation sec_501 of the code describes voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-3 of the income_tax regulations provides that the life sick accident or other_benefits provided by a voluntary employees’ beneficiary association must be payable to its members their dependents or their designated beneficiaries a voluntary employees’ beneficiary association is not operated for the purpose of providing life sick accident or other_benefits unless substantially_all of its operations are in furtherance of the provision of such benefits further an organization is not described in sec_501 if it systematically and knowingly provides benefits of more than a de_minimis amount that are not permitted life sick accident or other_benefits sec_1_501_c_9_-3 of the regulations provides that the term sick_and_accident_benefits means amounts furnished to or on behalf of a member or a member’s dependents in the event of illness or personal injury to the member or dependent a sick and accident benefit includes an amount_paid to a member in lieu of income during a period in which the member is unable to work due to sickness or injury sec_1_501_c_9_-4 of the regulations provides that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of benefits permitted by sec_1_501_c_9_-3 the disposition of property to or the performance of services for a person for less than the greater of fair_market_value or cost including indirect_costs to the association other than as a life sick accident or other permissible benefit constitutes prohibited inurement sec_4976 of the code imposes an excise_tax on an employer that maintains a welfare_benefit_fund if the fund provides a disqualified_benefit the tax is equal to percent of the disqualified_benefit sec_419 of the code explains that a welfare_benefit_fund includes any organization described in sec_501 under sec_4976 of the code a disqualified_benefit includes any portion of a welfare_benefit_fund reverting to the benefit of the employer analysis if q agrees m will no longer provide sick_pay rather if approved through collective bargaining benefits under n for sickness and disability will begin earlier these collectively- bargained expanded benefits will be paid under n from p it is possible that other qualifying benefits may be offered through the amended n and p as a result of the collective bargaining process m will amend n only upon receiving approval from q the sickness and disability benefits that m intends to provide through n and p with q’s approval are benefits described in sec_1_501_c_9_-3 and c of the regulations that an organization described in sec_501 of the code is allowed to provide its members the payment of benefits permitted under sec_1_501_c_9_-3 does not constitute prohibited inurement for purposes of sec_1_501_c_9_-4 therefore the use of p’s assets to fund collectively- bargained sickness disability and other permissible benefits would not adversely affect p’s status as an organization described in sec_501 of the code and would not result in prohibited inurement furthermore the use of p’s assets to provide disability sickness and other permissible benefits to members and their dependents would not be considered a reversion of p’s assets to m within the meaning of sec_4976 conclusion accordingly based on the information submitted and contingent upon q’s approval of the sickness disability and other permissible benefits provided through n and p as described above we rule as follows the use of p’s assets to fund disability sickness and other_benefits permitted under sec_1_501_c_9_-3 of the regulations will not adversely affect the status of p as an organization described in sec_501 of the code the use of p’s assets to fund disability sickness and other_benefits permitted under sec_1_501_c_9_-3 of the regulations will not result in inurement that is prohibited under sec_1_501_c_9_-4 of the regulations the use of p’s assets to fund disability sickness and other_benefits permitted under sec_1_501_c_9_-3 of the regulations will not result in any portion of p’s assets reverting to the benefit of m and m will not be considered to have provided a disqualified_benefit under sec_4976 of the code these rulings are made on the understanding that there will be no material changes in the facts upon which they are based except as specifically ruled on above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the authorized representatives of m and p a copy of this letter should be kept in the permanent records of m and p this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice michael seto manager exempt_organizations technical guidance group robert fontenrose sincerely
